Exhibit 10.5

RULES OF THE CHAUCER

2011 LONG-TERM INCENTIVE PLAN

LOGO [g229190ex10_5logo.jpg]



--------------------------------------------------------------------------------

Contents

 

Rule        Page   1  

Definitions

     1    2  

Grant of Awards

     4    3  

Transfer

     5    4  

Cessation of Employment

     5    5  

Lapse of Awards

     6    6  

Vesting of an Award

     7    7  

Change in Control

     7    8  

Participation in Plan and Employment

     9    9  

Administration and Amendment

     9    10  

Exclusion of Third Party Rights

     11    11  

Termination

     11    12  

Governing Law

     11    13  

Reduction, Amendment or Cancellation of Awards

     11   



--------------------------------------------------------------------------------

1 Definitions

In these Rules (unless the context otherwise requires) the following words and
phrases have the following meanings:

Award: a conditional right to receive a cash payment under this Plan evidenced
by an Award Certificate or, where the context permits, an Alternative Award;

Award Certificate: a certificate issued by the Company and executed by a duly
authorised officer thereof as evidence of the grant of an Award;

Award Tax Liability: an amount sufficient to satisfy all of any jurisdiction’s
taxes, duties, employee’s social security or national insurance contributions or
any other amounts arising in connection with the Vesting or surrender of an
Award or any cash payment pursuant to a Vested Award and which are required to
be withheld or accounted for by the Withholding Agent;

Base Salary: the annual rate of cash earnings (excluding, without limitation,
bonuses and Awards hereunder) of the Employment by virtue of which the Eligible
Employee may participate in the Plan, as at the date on which an Award is
granted;

Change in Control: Any of the following: (i) the members of the Board of
Directors of The Hanover (the “Board”) at the beginning of any consecutive
twenty-four (24) calendar month period (the “Incumbent Directors”) cease at any
time during such period for any reason other than due to death, disability or
retirement (in the event of a member’s death, disability of retirement, such
member shall be deemed to continue as an Incumbent Director until such member’s
seat on the Board is filled) to constitute at least a majority of the members of
the Board, provided that any director whose election or nomination for election
by The Hanover stockholders was approved by a vote of at least a majority of
such Incumbent Directors shall be treated as an Incumbent Director; (ii) any
“person” including a “group” (as such terms are used in Sections 13(d) and
14(d)(2) of The Securities Exchange Act of 1934, as amended (the “1934 Act”),
but excluding The Hanover, its affiliates, any employee benefit plan of The
Hanover or any affiliate, and an underwriter temporarily holding securities
pursuant to an offering of such securities) is or becomes the “beneficial owner”
(as defined in Rule 13(d)(3) under the 1934 Act), directly or indirectly, of
securities of The Hanover representing 35% or more of the combined voting power
of The Hanover’s then outstanding securities, except that this provision shall
not be applicable if The Hanover, in connection with raising capital or making
an acquisition (including through the issuance of debt or other securities which
are convertible into securities with voting power), voluntarily agrees to issue
to a “person” or a “group (as defined above) in such a transaction, securities
aggregating (when combined with securities owned by such person or group
immediately prior to such transaction) 35% or more, but less than a majority, of
the combined voting power of The Hanover’s then outstanding securities (but this
exception shall not apply to any subsequent transfer, except to the extent
agreed to by The

 

1



--------------------------------------------------------------------------------

Hanover, in writing, at the time such securities are issued); (iii) the
consummation of a merger, consolidation, share exchange or similar form of
corporate transaction involving The Hanover or any affiliate that requires the
approval of The Hanover’s stockholders (excluding a corporate transaction
involving solely The Hanover and its affiliates) (a “Business Combination”),
unless the stockholders immediately prior to such Business Combination own more
than 50% of the total voting power of the successor corporation resulting from
such Business Combination or a majority of the board of directors of the
successor corporation were Incumbent Directors immediately prior to such
Business Combination; (iv) the stockholders of The Hanover approve a sale of all
or substantially all of The Hanover assets and such sale is consummated; or
(v) the stockholders of The Hanover approve a plan of complete liquidation or
dissolution of The Hanover;

Committee: the remuneration committee of the Company or other duly authorised
committee which fulfils the same function;

Companies Act: the Companies Act 2006 as amended from time to time;

Company: Chaucer Syndicates Limited;

Control: has the meaning given to it by section 995 of the Income Tax Act 2007;

Date of Grant: the date on which an Award is granted pursuant to Rule 2.1;

Eligible Employee: any employee (including an executive director) of any Group
Company;

Employing Company: the Company or any Group Company or former Group Company by
which the Participant is or, where the context so admits, was Employed;

Employment: office or employment with any Group Company and Employed shall be
construed accordingly;

Executive Officer of Hanover. Any Eligible Employee that has been designated by
the Board of Directors of The Hanover as an “officer” (as that term is defined
in Rule 16a-1(f) as promulgated under the Securities Exchange Act of 1934, as
amended) of The Hanover.

Financial Year: has the meaning given to it in section 390 of the Companies Act;

Group: the Company and its Subsidiaries from time to time and Group Company
shall be construed accordingly;

Holding Company: the meaning given to it by section 1159 of the Companies Act;

Participant: an Eligible Employee who holds a Subsisting Award including, where
the context permits, his personal representatives;

 

2



--------------------------------------------------------------------------------

Performance Condition: Level of Post-tax ROE for the Performance Period as
specified in the Award Certificate;

Performance Period: the period commencing on 1 July 2011 and expiring on 30 June
2014;

Plan: this plan as governed by the Rules;

Post-tax ROE: equals:

Measurement Year 1 ROE + Measurement Year 2 ROE + Measurement Year 3 ROE

3

Measurement Year 1 ROE (July 1, 2011 – June 30, 2012) equals(d):

 

[(Q3 2011 and Q4 2011 Pre-Tax Chaucer Segment Income(a)) × (1 - 2011 Chaucer Tax
Rate(b))] +

[(Q1 2012 and Q2 2012 Pre-Tax Chaucer Segment Income(a)) × (1 - 2012 Chaucer Tax
Rate(b))]

Average Chaucer Equity(c) for the period July 1, 2011 through June 30, 2012,

Measurement Year 2 ROE (July 1, 2012 – June 30, 2013) equals(d):

 

[(Q3 2012 and Q4 2012 Pre-Tax Chaucer Segment Income(a)) × (1 - 2012 Chaucer Tax
Rate(b))] +

[(Q1 2013 and Q2 2013 Pre-Tax Chaucer Segment Income(a)) × (1 - 2013 Chaucer Tax
Rate(b))]

Average Chaucer Equity(c) for the period July 1, 2012 through June 30, 2013

Measurement Year 3 ROE (July 1, 2013 – June 30, 2014) equals(d):

 

[(Q3 2013 and Q4 2013 Pre-Tax Chaucer Segment Income(a)) × (1 - 2013 Chaucer Tax
Rate(b))] +

[(Q1 2014 and Q2 2014 Pre-Tax Chaucer Segment Income(a)) × (1 - 2014 Chaucer Tax
Rate(b))]

Average Chaucer Equity(c) for the period July 1, 2013 through June 30, 2014

Definitions

 

(a) “Pre-Tax Chaucer Segment Income” means Chaucer’s pre-tax segment income for
the applicable period determined in accordance with U.S. GAAP and as reported in
The Hanover’s financial statements as filed with the U.S. Securities and
Exchange Commission (the “SEC”).

(b) “Chaucer Tax Rate” means the actual year end Chaucer segment tax rate for
the applicable portion of the performance period (e.g. year end 2011 tax rate
will apply to July-December 2011 performance period) determined in accordance
with U.S. GAAP and as utilized in the preparation of The Hanover’s financial
statements as filed with the SEC. Notwithstanding the foregoing, because the
2014 tax rate cannot be determined until following the close of the 2014 fiscal
year, the 2014 Chaucer Tax Rate shall be the effective tax rate used for the
Chaucer segment in the Form 10Q filed with the SEC for the quarter ended
June 30, 2014.

(c) Average Chaucer Equity is determined by averaging Chaucer’s consolidated
equity as calculated in accordance with U.S. GAAP (but excluding unrealized
gains (losses)) utilizing a five point average methodology including 6/30/11,
9/30/11 12/31/11, 3/31/12, and 6/30/12 for the 2011-2012 calculation, 6/30/12,
9/30/12 12/31/12, 3/31/13, and 6/30/13 for the 2012-2013 calculation, and
6/30/13, 9/30/13 12/31/13, 3/31/14, and 6/30/14 for the 2013-2014 calculation.

(d) When calculating Post-Tax ROE, currencies shall be converted into USD based
upon exchange rates utilized in the applicable financial statements filed with
the SEC.

Pro-Rating Formula: the formula which is used to establish the percentage of an
Award which may Vest (subject to the satisfaction of Performance Conditions)
where Rule 4 (Cessation of Employment) applies by applying the following
formula:

 

 

X

   x   100   1,096     

 

3



--------------------------------------------------------------------------------

where X is the number of days (not to exceed 1,096) comprised in the period
beginning on the Date of Grant and ending on the day on which the Award Vests in
accordance with Rule 4.

Rules: these rules as from time to time amended in accordance with their
provisions by the Committee;

Subsidiary: a company which is a subsidiary of the Company (within the meaning
of section 1159 of the Companies Act) and which is under the Control of the
Company;

Subsisting Award: an Award to the extent that it has not Vested and has not
lapsed;

The Hanover: The Hanover Insurance Group, Inc., a corporation organised under
the laws of the state of Delaware, USA;

The Hanover Committee. The Compensation Committee of The Hanover’s Board of
Directors or such other duly authorised committee which fulfils the same
function;

Vest: in relation to an Award, for the Participant to become absolutely
beneficially entitled to a payment of cash under the Award and Vesting, Vested
and Unvested shall be construed accordingly;

Vesting Date: a day determined by the Committee upon which the Award shall Vest,
falling within the period of 30 days following the determination by the
Committee that the applicable Performance Condition has been met (in whole or in
part) or such other earlier date which may be determined in accordance with
these Rules; and

Withholding Agent: a Participant’s Employing Company, the Company, any Group
Company, any former Group Company, or any other entity or person designated by
the Committee which is required to account to the relevant tax authorities for
an Award Tax Liability.

Where the context so permits, the singular shall include the plural and vice
versa and the masculine gender shall include the feminine. Any reference to a
statutory provision is to be construed as a reference to that provision as from
time to time amended or re-enacted and shall include any regulations or other
subordinate legislation made under it.

 

2 Grant of Awards

 

2.1 Subject to section 2.6, the Committee may grant Awards by deed to such
Eligible Employees as it shall at its absolute discretion, from time to time,
select. No Eligible Employee shall be entitled as of right to have an Award
granted to him. The extent of any grant of Awards shall be determined by the
Committee at its absolute discretion.

 

4



--------------------------------------------------------------------------------

2.2 The Committee will determine the aggregate levels of Awards granted under
the Plan.

 

2.3 No payment will be required in consideration for the grant of an Award.

 

2.4 Each Participant shall be issued with an Award Certificate which will set
out the details mentioned in Rule 2.2. To the extent that the terms of an Award
Certificate conflict with the Rules, the Rules shall prevail.

 

2.5 No Performance Condition may be varied (save as otherwise provided in these
Rules) unless an event occurs which causes the Committee to determine that such
Performance Condition has ceased to be appropriate whereupon the Committee may
(subject to the consent of The Hanover Committee) at its absolute discretion
vary or replace such Performance Condition provided that the variation or
replacement is, in the Committee’s opinion, fair and reasonable.

 

2.6 Notwithstanding any language contained herein to the contrary (i) any Awards
granted hereunder to an Executive Officer of Hanover will not be effective
unless, and until such time as, such action by the Committee has been formally
ratified by The Hanover Committee, and (ii) in no event shall the maximum
aggregate value of all Awards granted hereunder exceed such amounts authorised
by The Hanover Committee.

 

3 Transfer

Subject to the rights of a deceased Participant’s personal representatives
pursuant to Rule 4.2, an Award may not be transferred, charged, pledged,
mortgaged or encumbered in any way whatsoever.

 

4 Cessation of Employment

 

4.1 If a Participant ceases to hold Employment prior to the date on which any
payment pursuant to his Vested Award is made in accordance with Rule 6 by reason
of:

 

4.1.1 injury, ill-health or disability proved to the satisfaction of the
Committee; or

 

4.1.2 redundancy; or

 

4.1.3 retirement with the agreement of his Employing Company; or

 

4.1.4 any other reason at the absolute discretion of the Committee,

his Award shall be deemed to immediately Vest to the extent that the Performance
Condition is ultimately satisfied (to be determined at the conclusion of the
Performance Period), but the amount payable shall be delayed until such time as
the Committee makes such a determination and shall be reduced to reflect the
Pro-Rating Formula, unless the Committee, in its absolute discretion, determines
that the Award shall Vest to a greater extent.

 

5



--------------------------------------------------------------------------------

4.2 If a Participant dies, his Award shall be deemed to immediately Vest to the
extent that the Performance Condition is ultimately satisfied (to be determined
at the conclusion of the Performance Period) and payment shall be made to his
personal representatives, but the amount payable shall be delayed until such
time as the Committee makes such a determination and shall be reduced to reflect
the Pro-Rating Formula unless the Committee, in its absolute discretion,
determines that the Award shall Vest to a greater extent.

 

5 Lapse of Awards

 

5.1 An Award shall lapse and cease to be capable of Vesting upon the earliest to
occur of the following:

 

5.1.1 the expiry of the Performance Period, to the extent that any applicable
Performance Condition remains unfulfilled at that date;

 

5.1.2 the date upon which a Participant ceases to hold Employment for any reason
not set out in Rule 4.1;

 

5.1.3 the Participant being adjudicated bankrupt;

 

5.1.4 any breach or purported breach of Rule 3 by the Participant; or

 

5.1.5 a determination by the Committee pursuant to Rule 13 that the Award be
cancelled.

 

5.2 For the purposes of these Rules:

 

5.2.1 a Participant shall not be treated as ceasing to hold Employment until he
ceases to hold Employment with any Group Company;

 

5.2.2 a Participant shall be treated as ceasing Employment on the day on which
he gives or is served notice of such cessation, unless the Committee determines
that he shall be treated as ceasing Employment upon the date on which he
actually ceases Employment;

 

5.2.3 if a Participant’s Employment is suspended in accordance with his
Employing Company’s disciplinary procedures and subsequently terminated, he
shall be treated as having ceased Employment on the date on which he was
suspended unless the Committee at its absolute discretion determines otherwise;
and

 

5.2.4 a female Participant shall not be treated as ceasing Employment if absent
from work wholly or partly because of pregnancy until such time as she ceases to
be entitled to return to work.

 

6



--------------------------------------------------------------------------------

6 Vesting of an Award

 

6.1 As soon as reasonably practicable after the Vesting Date of an Award, the
Company shall pay the Participant the amount to which he is entitled.

 

6.2 Any amount paid pursuant to this Plan shall be paid net of any Award Tax
Liability.

 

6.3 Notwithstanding any language contained herein to the contrary, the
determination by the Committee as to the level of achievement of the Performance
Condition, the aggregate amount of payments to be made hereunder upon Vesting of
the Awards, and any specific amounts to be paid upon Vesting of Awards made to
Executive Officers of Hanover, will not be effective unless, and until such time
as, such determination by the Committee has be formally ratified by The Hanover
Committee.

 

7 Change in Control

In the event of a Change in Control, the following provisions of this Rule 7
shall apply:

 

7.1 Except as provided in Rule 7.2 below, upon consummation of a Change in
Control all Awards shall Vest to the extent that the Performance Condition has
been satisfied; provided, however, to the extent that the effective date of the
Change in Control is prior to the expiration of the Performance Period and the
Performance Condition has not yet been achieved as of such date, such
Performance Condition shall be deemed satisfied at such level determined below:

 

Effective Date of Change in Control

 

Calculation of Level of Performance Condition Achievement

On or prior to June 30, 2012   Performance Condition deemed achieved at target
July 1, 2012 to June 30, 2013   Measurement Year 1 ROE shall be achieved at the
level of actual performance determined and certified by the Committee;
Measurement Years 2 and 3 ROE shall be deemed achieved at target July 1, 2013 to
June 30, 2014   Measurement Year 1 and 2 ROE shall be achieved at the level of
actual performance determined and certified by the Committee; Measurement Year 3
ROE shall be deemed achieved at target On or after June 30, 2014   Performance
Condition shall be achieved at actual level of performance as determined by the
Committee

 

7



--------------------------------------------------------------------------------

7.2 Notwithstanding Rule 7.1, no acceleration of Vesting shall occur with
respect to an Award if The Hanover Committee reasonably determines in good faith
prior to the occurrence of a Change in Control that this Award shall be honoured
or assumed, or new rights substituted therefor (such honoured, assumed or
substituted award hereinafter called an “Alternative Award”), by the
Participant’s employer (or the Holding Company or a Subsidiary of such employer)
immediately following the Change in Control, provided that the Alternative Award
shall become a time-based award that is no longer subject to any
performance-based Vesting requirement, and shall also:

 

7.2.1 be payable in cash;

 

7.2.2 provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
this Award, including, but not limited to, an identical or better time-based
Vesting schedule;

 

7.2.3 have substantially equivalent economic value to this Award (determined at
the time of the Change in Control and based upon the value the Participant would
have received had the Award been accelerated pursuant to Rule 7.1 above); and

 

7.2.4 have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated (other than for misconduct
or under circumstances whereby, pursuant to the terms of the Participant’s
employment, the Participant could be summarily dismissed without notice) or the
Participant terminates his employment for “Good Reason” (as defined in Rule 7.3
below) prior to the second anniversary of the Change in Control, the Alternative
Award shall automatically Vest in full and any conditions on the Participant’s
rights under, or any restrictions on transfer or exercisability applicable to,
such Alternative Award shall be waived or shall lapse.

 

7.3 For the purpose of Rule 7.2.4 above, “Good Reason” shall mean the occurrence
of one or more of the events listed below following a Change in Control: (A) a
reduction in the Participant’s rate of annual base salary as in effect
immediately prior to such Change in Control; (B) a reduction in the
Participant’s annual short-term incentive compensation plan target award (but
excluding the conversion of any cash incentive arrangement into an equity
incentive arrangement of commensurate value or vice versa) from that which was
in effect immediately prior to such Change in Control; or (C) any requirement
that the Participate relocate to an office more than 55 kilometers from the
facility where he was located immediately prior to the Change in Control.

 

7.4 If a Participant believes that a “Good Reason” event has been triggered, he
must give his employing company written notice within 30 days of the occurrence
of such triggering event and a proposed termination date which shall be not
sooner than 60 days nor later than 90 days after the date of such notice. Such
notice shall specify the Participant’s basis for determining that “Good Reason”
has been triggered. The Company shall have the right to cure a purported “Good
Reason” within 30 days of receipt of said notice.

 

8



--------------------------------------------------------------------------------

8 Participation in Plan and Employment

 

8.1 No individual shall have any claim against a Group Company or any of its
affiliates (including, without limitation, The Hanover) arising out of not being
admitted to participation in the Plan which (for the avoidance of all, if any,
doubt) is entirely at the discretion of the Committee.

 

8.2 The Plan shall not form part of any contract of employment between any Group
Company or any of its affiliates (including, without limitation, The Hanover)
and any employee and the rights and obligations of any individual under the
terms of his Employment shall not be affected by his participation in the Plan.

 

8.3 Participation in the Plan shall be on the express condition that ceasing to
participate in the Plan and/or the loss of Awards (or parts thereof) for any
reason in accordance with the terms of the Plan shall not afford any individual
any right to compensation or damages under the terms of his Employment.

 

8.4 No Participant shall be entitled to claim compensation or damages from any
Group Company or any of its affiliates (including, without limitation, The
Hanover) in respect of any diminution or extinction of his rights or benefits
(actual or potential) pursuant to any Award granted to him as a result of the
exercise or failure to exercise any discretion vested in the Committee under the
Plan to the advantage or fullest advantage of the Participant.

 

8.5 Each Group Company and its affiliated entities (including, without
limitation, The Hanover) shall be entirely free to conduct its affairs as it
sees fit without regard to any consequences under, upon or in relation to the
Plan or any Award or Participant.

 

8.6 Neither the grant of an Award nor any benefit pursuant to an Award shall
form part of an individual’s pensionable remuneration for the purposes of any
pension plan or similar arrangement which may be operated by any Group Company.

 

9 Administration and Amendment

 

9.1 The Plan shall be administered under the direction of the Committee, which,
subject to Rule 9.2, may at any time by resolution (ratified by The Hanover
Committee) and without other formality delete from, amend or add to the Rules in
any respect.

 

9.2 Subject to Rule 9.3, no deletion, amendment or addition may be made to the
Rules if it would adversely affect the rights already acquired by Participants
pursuant to Subsisting Awards without the approval of Participants holding more
than fifty per cent. (50%) of the Subsisting Awards so affected.

 

9.3

Notwithstanding anything to the contrary contained in these Rules, the Committee
may (without any further formality) make deletions, amendments or additions to
the Plan which it considers

 

9



--------------------------------------------------------------------------------

  necessary or desirable in order to benefit the administration of the Plan, to
take account of applicable legislation in any country or territory (and
including any proposed change to such legislation), or other regulations or to
obtain or maintain favourable taxation treatment for Participants or any Group
Company provided that such amendments or additions do not diverge from the basic
principles of the Plan.

 

9.4 The Committee may from time to time make and vary such rules and regulations
not inconsistent with the Plan and establish such procedures for the
administration and implementation of this Plan as it thinks fit and in the event
of any dispute or disagreement as to the interpretation of any such rules,
regulations or procedures, the decision of the Committee shall be final and
binding upon all persons.

 

9.5 The Plan, the grant and Vesting of Awards thereunder, and the other
obligations of the Company under the Plan, shall be subject to all applicable
national or local laws, rules, and regulations and to such approvals by any
regulatory or governmental agency as may be required.

 

9.6 The Committee’s decision on any matter relating to the interpretation of the
Rules and any other matters concerning the Plan (including the rectification of
errors or mistakes of procedure or otherwise) shall be final and binding.

 

9.7 Any notice or other communication under or in connection with the Plan may
be given:

 

9.7.1 by the Company to an Eligible Employee or Participant either personally or
sent to him at his place of work by electronic mail or by post to the address
last known to the Company (including any address supplied by the relevant
Employing Company or any Subsidiary) or sent through the Company’s internal
postal service; and

 

9.7.2 to the Company, either personally or by post to the Company Secretary.

Items sent by post shall be pre-paid and shall be deemed to have been received
72 hours after posting.

 

9.8 The Company shall bear the costs of setting up and administering the Plan.
However, the Company may require any Employing Company to reimburse the Company
for any costs borne by the Company directly or indirectly in respect of such
Employing Company’s Eligible Employees.

 

9.9 The Company (or one or more of its affiliated entities, including, without
limitation, The Hanover) shall maintain all necessary books of account and
records relating to the Plan.

 

9.10 If any Award Certificate or any other document issued for the purposes of
the Plan shall be worn out, defaced or lost, it may be replaced on such evidence
being provided as the Committee may require.

 

10



--------------------------------------------------------------------------------

9.11 By participating in this Plan, each Participant agrees to the holding of
information about him by any Group Company (or any of their respective
affiliated entities, including, without limitation, The Hanover) and he
authorises any Group Company (or any of their respective affiliated entities,
including, without limitation, The Hanover) and their agents and advisers to use
such information for the purposes of this Plan. Each Participant further agrees
that data concerning his participation may be processed by agents of any Group
Company (or any of their respective affiliated entities, including, without
limitation, The Hanover) wherever located and where necessary transmitted
outside the European Economic Area.

 

10 Exclusion of Third Party Rights

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this Plan or
to any Award granted under it and no person other than the parties to an Award
shall have any rights under it nor shall it be enforceable under that Act by any
person other than the parties to it.

 

11 Termination

The Plan shall terminate on the first anniversary of the date of its adoption.
This Rule 11 shall not affect Subsisting Awards.

 

12 Governing Law

These Rules shall be governed by and construed in accordance with English law.
Any dispute concerning these Rules not resolved by mutual agreement between the
parties to that dispute shall be referred to the courts of England and Wales.

 

13 Reduction, Amendment or Cancellation of Awards

Awards may be reduced, amended or cancelled as set out below:

 

13.1 The Committee may, subject to Rules 2.6 and 6.3, at any time at its sole
discretion determine, before an Award has Vested, to:

 

13.1.1 reduce the amount potentially payable under the Award; and/or

 

13.1.2 defer the date on which the Award Vests; and/or

 

13.1.3 amend the Performance Condition applying to the Award; and/or

 

13.1.4 impose additional conditions to the Award; or

 

13.1.5 cancel the Award.

 

13.2 The circumstances in which the Committee may make this determination
include (but are not limited to):

 

13.2.1 the conduct of the Participant or the team or division in which he is
working or has worked, or the business unit of which he is or has been a part,
is considered to have had a detrimental impact on the business of any Group
Company or to have brought the business of any such company into disrepute; or

 

11



--------------------------------------------------------------------------------

13.2.2 evidence emerges that past performance which was taken into account
either when the Award was made or when the relevant bonus pool on the basis of
which the Award was made was calculated was materially worse than was understood
on the relevant Date of Grant; or

 

13.2.3 the prior financial statements of any Group Company or any business unit
or division of any Group Company are materially restated, corrected or amended;
or

 

13.2.4 evidence emerges that the Participant or the Participant’s team, business
unit or division has engaged in improper or inadequate risk analysis or has
failed to raise concerns in relation to improper or inadequate risk analysis.

 

12